DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-4, 6-10, 12-16, and 18, are allowed under this Office action.

Allowable Subject Matter
Claims 1-4, 6-10, 12-16, and 18, are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-10, 12-16, and 18, were carefully reviewed and a search with regards to independent claims 1, 7, and 13 has been made. Accordingly, those claims are believed to be distinct from the prior arts searched.
Regarding Claims 1-4, 6-10, 12-16, and 18, specifically independent claims 1, 7, and 13,  the prior art searched was found to neither anticipate nor suggest a method of updating a user interface, comprising: generating an action dictionary represented by a matrix based in part on an element identifier assigned to each of a plurality of elements in the user interface, the generated action dictionary comprising a set of a pair of the element identifier and a corresponding element of the plurality of elements in the user interface, wherein the element identifier is assigned according to a hierarchical structure of the user interface, wherein the user interface includes a plurality of elements, each of the plurality of elements include a plurality of sub-elements; obtaining an element sequence including the plurality of elements in the user interface, each element in the element sequence being associated with each of a plurality of actions being performed by a user in the user interface, the plurality of elements in 
The most relevant arts searched, Varma, etc. (US 20120254143 A1), modified by Uranaka, etc. (US 20080165194 A1), Bishop, etc. (US 20170039271 A1), and George (US 20160358274 A1), teaches that a method of updating a user interface, comprising: generating an action dictionary represented by a matrix based in part on an element identifier assigned to each of a plurality of elements in the user interface, the generated action dictionary comprising a set of a pair of the element identifier and a corresponding element of the plurality of elements in the user interface, wherein the element identifier is assigned according to a hierarchical structure of the user interface, wherein the user interface includes a plurality of elements, each of the plurality of elements include a plurality of sub-elements; obtaining an wherein the training is based on a Huffman tree and includes iteratively updating an input feature vector and a plurality of vectors of an internal node in the Huffman tree for the internal node; determining a plurality of feature vectors from the trained natural language processing model each of the plurality of feature vectors corresponding to each of the plurality of elements in the element sequence and indicating a position of each element in a semantic space; and determining, based on the plurality of feature vectors, relations between the positions of the plurality of elements in the user interface and the plurality of elements; and enabling the user interface to be updated based on the trained natural language processing model, wherein the plurality of elements in the updated user interface are different than the plurality of elements in the user interface in terms of position or structure” (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GORDON G LIU/Primary Examiner, Art Unit 2612